Citation Nr: 1645237	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  09-36 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for low back strain.

3.  Entitlement to service connection for chronic soreness, also claimed as fibromyalgia.

4.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder.

5.  Entitlement to a rating in excess of 10 percent from May 29, 2005 to March 4, 2007, and from May 1, 2007 to September 23, 2008, and in excess of 20 percent thereafter, for service-connected residuals of a gunshot wound, right knee. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1995 to September 1995, January 2002 to December 2002, and from June 2004 to May 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at an August 2015 videoconference Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In November 2015, the Board remanded the matters, including the matter of entitlement to service connection for a total disability rating based on individual unemployability (TDIU) for further development.  In a May 2016 rating decision, the RO granted entitlement to service connection for TDIU for the entire period on appeal.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  

The RO increased the Veteran's rating for his PTSD claim to a 70 percent, effective June 6, 2008.  The RO also granted a separate rating for right knee shrapnel wound with retained foreign body with a 10 percent rating, effective May 29, 2005; separate noncompensable ratings for nonlinear and linear scars of the left and right lower extremities; and a separate rating for unstable or painful scars with a 10 percent rating, from May 29, 2005, a 20 percent rating from September 23, 2008 and noncompensable from May 1, 2016.  As these are not the maximum benefits allowed, they are considered only partial grants of the benefits sought on appeal; therefore, the claims for an increased rating for PTSD and residuals of a gunshot wound of the right knee are still on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a right elbow disability, low back strain and chronic soreness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected PTSD is manifested by sleep disturbances, difficulty interacting in social environments, nightmares, anxiety, anger, irritability, depression.  His GAF scores have ranged from 50 to 70, with an average of 70.  

2.  At no time during the period on appeal has total occupational and social impairment been demonstrated due to the service-connected PTSD.  The record has not demonstrated symptoms such as gross impairment in thought processes or communication; persistent hallucinations or delusions; or persistent danger of hurting self or others.  

3.  The Veteran's residuals of a gunshot wound of the right knee is manifested by painful motion of the right knee; normal range of motion of the right knee; and a nonlinear and 4 painful scars on the right lower extremity.  There has been no evidence of ankylosis; subluxation or lateral instability malunion or non-union.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 10 percent for right knee shrapnel wound with retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

3.  Prior to September 23, 2008, the criteria for an initial rating in excess of 10 percent for unstable or painful scars (previously rated as scars, residuals of gunshot wound of the right knee, post arthroscopy) had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2002).

4.  From September 23, 2008 to April 30, 2016, the criteria for a rating in excess of 10 percent for unstable or painful scars (previously rated as scars, residuals of gunshot wound of the right knee, post arthroscopy) had not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2015).

5.  From May 1, 2016 the criteria for a compensable rating for unstable or painful scars (previously rated as scars, residuals of gunshot wound of the right knee, post arthroscopy) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 (2015).

6.  The criteria for an initial compensable rating for nonlinear scar of the right and left lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7802 (2015).

7.  The criteria for an initial compensable rating for linear scars have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2006, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for his initial claims of service connection for PTSD and residuals of a gunshot wound.  Service connection was subsequently granted and the Veteran appealed the assigned ratings.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's VA treatment records.  The Veteran was also afforded VA examinations in May 2006, September 2008, December 2010 and February 2016, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiners provided an assessment of the current severity of the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 (2015).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).

III.  Increased Rating for PTSD

The Veteran's service-connected PTSD is currently rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That criteria provide that a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

Some treatment records contain Global Assessment of Functioning (GAF) scores, which are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267   (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school.  Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

The Board acknowledges that VA, effective August 4, 2014, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014). VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.

The recent regulatory update to incorporate the current DSM into the regulations does not affect evaluations assigned to mental disorders, however, because the update did not change the disability evaluation criteria in 38 C.F.R. § 4.130, the Schedule for Ratings for Mental Disorders.  See 79 Fed. Reg. 149, 45094 (August 4, 2014).

The Veteran was afforded a VA examination in May 2006 where the Veteran reported experiencing nightmares, trouble sleeping, angry outbursts, feelings of frustration, and hypervigilence.  He reported working as a correctional officer.  He denied taking any psychiatric medications or therapy.  He denied having any close friends and reported spending a lot of time to himself.  
On examination, the examiner noted that the Veteran was jumpy and appeared anxious.  His memory was somewhat disrupted.  The Veteran reported mood swings, but denied feelings of depression.  The examiner observed that the Veteran was casually dressed, appropriately groomed with good hygiene.  The Veteran had some mild psychomotor agitation and was "tightly wound."  The Veteran endorsed symptoms of flashbacks and strong psychological and physiological reactions to events in Iraq.  The examiner diagnosed him with PTSD and assigned a GAF score of 50.  

November and December 2006 VA mental health treatment records indicate that the Veteran reported having difficulty at work in his position as a correctional officer at the local jail.  He reported having violent military-related nightmares 2 to 3 times per week.  He reported that he hates Fourth of July fireworks and is easily startled by unexpected approach or loud noises.  He is extremely vigilant and has difficulty relaxing.  He reported discussing his symptoms with a friend who is psychologist.  The treating specialist assigned a GAF score of 70.  

A January 2007 social work note indicates that the Veteran reported symptoms of PTSD, phobia, anxiety and depression.  His PTSD Checklist - Civilian Version identified 15 symptoms of moderate to extreme PTSD.  His Beck Depression Inventory (BDI) score was 32, which suggested a low range of severe depression.  He was assigned a GAF score of 65.  March and November 2007 mental health outpatient notes indicate that the Veteran endorsed continued symptoms of hypervigilence, bad dreams and flashbacks.  He reported that he was easily annoyed by others.  He was assigned a GAF score of 70.  

May 2008 treatment records indicate that the Veteran was suspended from work for an accusation that he abused one of the inmates he supervised.  During the suspension from work, the Veteran reported that he consumed more alcohol than normal and did not take care of his basic hygiene as he should have.  He expressed stress associated with his suspension without pay and its impact on his finances.  His GAF score was 70.  

Following his suspension from work, the Veteran was ultimately fired and experienced increased symptoms of anger and frustration as a result.  

The Veteran was afforded a VA examination in September 2008 where the examiner noted that the Veteran had been in therapy and had average GAF scores of 70.  The Veteran reported that he felt calmer on his medications.  The examiner reviewed the Veteran's termination letters and noted that the Veteran was fired for misconduct which was video recorded.  The Veteran adamantly denied the accusations and felt he was being discriminated against.  The examiner opined that that, "it does not appear to this examiner that the veteran's history of poor judgment, inappropriate behavior, disregarding orders, harassing and threatening inmates, lying during a follow-up interview, and using excessive force are more likely than not related to his PTSD."  "Rather it appears that all of these troubling behaviors are symptoms of poor judgment on the veteran's behalf, and are considered less likely than not related to his service connected PTSD."

Regarding his mental health symptoms, the Veteran endorsed symptoms of anger, no concern with hygiene, nightmares, and feelings of wanting to withdraw from everyone.  The examiner noted that the Veteran's symptoms reflected a moderate current psychosocial functional status.  The Veteran demonstrated no impairment in thought process or communication and denied symptoms of delusions or hallucinations.  The examiner assigned a GAF score of 60.  

The Veteran was afforded another VA examination in December 2010 where the Veteran reported occasional bad dreams and feelings of depression regarding his undesirable financial situation.  He had to stop attending school due to lack of finances and has not been able to find another stable job.  He endorsed regular intrusive thoughts about his traumatic service experiences.  He reported an increase in nightmares.  He reported avoidance of activities, places or people.  He also reported sleeping approximately 10 hours per night.  He attributed his depressed mood due to his frustration with the VA claims process.  He also reported that he has increased the amount of alcoholic beverages he consumed on a daily basis.  He denied suicidal attempts.  The examiner assigned a GAF score of 55.  The examiner opined that the Veteran's level of impairment was moderate and that his symptoms "would at least likely as not result in reduced reliability and productivity due to PTSD signs and symptoms."  The examiner noted that the Veteran's symptoms had increased from mild (at the September 2008 VA examination) to a moderate level, but not higher.  

A July 2014 VA mental health treatment note indicates that the Veteran gets aggravated with the VA claims process and upset over the state of country.  He reports experiencing more intense and violent dreams and symptoms of hypervigilence.  He reported working odd jobs.  He also reported seeing a counselor in Greencastle via teleconference and likes the fact that the counselor is a non-VA provider.  (An August 2015 letter from M.H., chair of the psychology department at DePauw University in Indiana in Greencastle, Indiana indicates that he has observed the Veteran, but not necessarily treated him officially since M.H. states he is not a clinical psychologist.)

A July 2015 VA mental health outpatient note indicates that the Veteran sought help in being able to control angry outbursts and his symptoms of depression.  He reported that his moods felt less intense and that he harbors anger toward people in general and the government.  He denied suicidal or homicidal ideations.  The treating specialist noted that the Veteran was dressed and groomed appropriately, his cognitive function was grossly intact and had intact insight and judgment.  He exhibited somewhat hostile opinions, especially toward the VA.  

As noted above, the Veteran submitted a letter, dated August 2015, from M.H., chair of the psychology department at DePauw University in Indiana, who stated that the Veteran has shared with him that he has difficulty sleeping; is "on edge" in public places; exhibits significant mood swings and symptoms of depression; has occasionally made suicidal ideations; and displays angry outbursts in reaction to others. 

The Veteran was most recently afforded a VA examination in February 2016 where the Veteran reported nightmares 4 to 5 times per week which were more intense than before.  He reported intrusive thoughts and frequent triggers.  He reported that he did not go out of the house much and feels angry and irritable all the time.  He reports passive suicidal thoughts with no plans or intent to harm himself.  The Veteran has been in an off and on relationship with his girlfriend for the past 4 to 5 years.  He admitted to occasionally physically abusing her, i.e. "slapping her around."  He has been unemployed since 2009 and has only done odd jobs.  He reported having weekly counseling at the University of Indiana and denies taking any psychotropic medication. 

The examiner noted the Veteran's previous treatment notes which indicated that the Veteran drinks to the point of passing out at times; is prescribed psychiatric medication, but reports only taking 50 percent of the time; and experiences angry outbursts with a history of physical aggression.  The examiner concluded that the Veteran suffers from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  

Based on the foregoing, the Board finds that the Veteran's symptoms most closely resemble the 70 percent rating currently assigned.  During the period on appeal, the Veteran's GAF scores ranged from 50-70 (mostly 70), which signifies moderate symptoms.  The Board finds the Veteran's medical records and the Veteran's statements to be competent and probative evidence of the severity of his PTSD.  The evidence indicates that the Veteran's overall level of disability ranged from occupational and social impairment with reduced reliability and productivity to occupational and social impairment with deficiencies in most areas due to severe sleep impairment, nightmares, depression, anger, and irritability.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with deficiencies in most areas.  Although M.H. mentioned that the Veteran had suicidal ideations, it appears, based on the context in which the statements were made to M.H., the Veteran did not have active plans to harm himself.  Further, he has denied suicidal ideations in all of his interactions with the VA.  Mainly, he has disturbances of mood due to depression angry outbursts reactions, nightmares and difficulty sleeping.  

That being said, the evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating of 100 percent at any time during the appeal period.  In order for the Veteran to be entitled to a 100 percent rating, he must demonstrate total occupational and social impairment.  Although "total" is not defined in the regulation, the Board must consider the plain language of the regulation and consider the terms in accordance with their common meaning.  See Lockheed Corp. v. Widnall, 113 F.3d 1225, 1227 (Fed. Cir. 1997).  In this regard, total is defined as complete or absolute.  Total Definition, Merriam-Webster .com, http://www.merriam-webster.com/dictionary/total (last visited November 17, 2016).  Considering this definition, the Board finds that the Veteran's disability does not reflect the level of severity required for total occupational and social impairment.

Although the evidence demonstrates a significant degree of occupational and social impairment due to PTSD, it does not show total occupational and total social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The Veteran has found odd jobs such as snow removal and yard work; has gotten married to his longtime girlfriend (in August 2016) and appears to have a grasp on reality (despite his anger towards what is reality). 

In sum, the Board finds that the Veteran's symptoms have not risen to a level more severe than the 70 percent rating at any point during the appeals period.  See 38 C.F.R. § 4.1.  Therefore, "staged" ratings are not warranted.  See Fenderson, supra.

IV.  Increased Rating for Residuals of a Gunshot Wound of the Right Knee

The Veteran is rated under various diagnostic codes for his residuals of a gunshot wound of the right knee.  Initially, he was rated under Diagnostic Code 7804 for scars related to the residuals of the gunshot wound, post arthroscopy (June 2009 rating decision).  Subsequently, he was rated under Diagnostic Codes 5260, 7802, 7804 and 7805 for right knee shrapnel wound with retained foreign body, nonlinear scars of the left and right lower extremities, unstable or painful scars and linear scars, respectively (May 2016 rating decision). 

Under Diagnostic Code (DC) 5260, a non-compensable rating will be assigned for limitation of flexion of the knee to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, a non-compensable rating will be assigned for limitation of extension of the knee to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the knee to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the knee to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the knee to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the knee to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the knee to 45 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5258, the maximum 20 percent disability rating is assigned where there is evidence of dislocated semilunar cartilage (meniscus) with frequent episodes of "locking," pain, and effusion in the joint.  38 C.F.R. § 4.71.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, swelling, incoordination, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also with arthritis, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -54710 (Sept. 23, 2008); see also 38 C.F.R. § 4.118.  The Veteran's claim was filed prior to October 23, 2008; however, the introductory paragraph to 38 C.F.R. § 4.118 notes that a veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008 can request review under the revised diagnostic codes irrespective of whether the veteran's disability has increased since the last review.  A request for review pursuant to this rulemaking will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For these reasons, the Board will consider both the "old" and "revised" criteria, construing the claim for increase to include a request for review pursuant to the change to the rating criteria.

Under the criteria in effect prior to October 23, 2008, Diagnostic Code 7804 provides a maximum 10 percent rating.  Prior to the June 2009 rating decision (which granted a 20 percent rating from September 23, 2008), the Veteran was already in receipt of a 10 percent rating, therefore a higher evaluation under these diagnostic codes is not permissible.

Under the rating criteria in effect since October 28, 2008, Diagnostic Code 7804, provides a 10 percent rating for one or two unstable or painful scars.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scares that are unstable or painful.  Note (1) of the Diagnostic Code reads that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) reads that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) reads that scars evaluated under DC 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code when applicable.

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code. 38 C.F.R. § 4.118.
The Veteran was afforded a VA examination in May 2006 where he reported that he sustained a shrapnel injury from a gunshot wound in his right leg.  He endorsed symptoms of pain and soreness in the knee area, mostly anteriorly and laterally.  He described the pain as an annoying aching pain that occurs 3 to 4 times per week.  He reported that the pain is brought on by walking, standing for a long time or running.  He denied symptoms of swelling, redness or locking, but endorsed symptoms of morning stiffness and flare-ups several times a week.  

On examination, the examiner noted that the Veteran had normal gait and stance.  The examiner noted around 12 shrapnel scars over the lateral thigh, knee and lower leg, which measured less than 5 millimeters by 5 millimeters.  None of the scars were elevated, depressed, adherent or retracted.  Several of the scars were slightly hyperpigmented.  None of the scars on the thigh or leg were tender, there were 4 scars on the lateral knee which were tender to palpation.  Range of motion of the right knee was from 0 to 125 degrees flexion and 0 degrees extension.  The examiner noted that functional range of motion was not significantly affected by pain, fatigue, weakness repetition or incoordination.  X-ray results revealed multiple metallic fragments, consistent with shrapnel residue.  There was no acute fracture or dislocation evident.  The examiner diagnosed the Veteran with normal right knee joint and tenders scars of the right knee, as previously described.  

An October 2013 MRI revealed no definite effusion or fractures.  The posterior cruciate ligament was normal.  The MRI results were limited due to the presence of foreign bodies, i.e. shrapnel.  Most of the medical meniscus appeared normal.  There was horizontal cleavage plane tear of the mid body of the lateral meniscus surfacing inferiorly.  There was also a 3 millimeter size meniscal or paravesical cyst in the adjacent to the anterior horn of the lateral meniscus.  

A December 2014 VA orthopedic outpatient treatment note indicates that the Veteran complained of chronic right knee pain.  He was supposed to undergo a knee arthroscopy and partial lateral meniscotomy in November, but due to scheduling errors, he did not undergo the procedure.  The Veteran wanted to postpone rescheduling until the following year because he does snow removal work and did not want to be out of work recovering during a peak season.  He also mentioned that he did other yard work in the springtime and therefore did not want the surgery scheduled for in the spring.  The Veteran reported off and on pain, which is often dull with intermittent sharper pains and episodes of his knee giving out.  On examination, the treating specialist noted that the Veteran did not use assistive devices and ambulated without a significant limp.  The Veteran's knee was moderately tender with palpation on the anterior lateral joint line.  He demonstrated range of motion from full extension to almost 130 degrees of flexion, without difficulty.  His right knee was stable with varus and valgus stress.  There was no significant lower leg swelling.  

The Veteran was afforded another VA examination in February 2016 where the examiner noted that the Veteran had diagnoses of a right knee meniscal tear and a foreign body of the right knee.  The Veteran reported flare-ups of the knee, particularly trouble with the use of the knee.  He reported functional loss or impairment of the joint, pain diffusely over the knee.  He had normal range of motion, with flexion to 140 degrees and extension to 0 degrees.  There was no objective pain with weight bearing, but evidence of localized tenderness or pain with palpation over the muscle.  The Veteran was able to perform repetitive use testing, with at least three repetitions.  The examiner noted that there was no reduction in muscle strength; no muscle atrophy; no signs of ankylosis; recurrent subluxation, or instability.  

The examiner noted the Veteran's history of a meniscectomy in 2007.  The Veteran had scars from the procedure, but the examiner noted that the scars were not painful or unstable and did not have a total area equal to or greater than 39 square centimeters.  Specifically, the Veteran's scars were on his lateral knee and measured 6 centimeters by .01 centimeters.  The lateral knee scar was well healed and asymptomatic.  Regarding functional impact, the Veteran reported difficulty with moving from side to side and stated that his knee sometimes gives out.  The examiner opined that the Veteran's meniscal tear was not related to service.  

The Veteran was most recently afforded a VA examination in April 2016 where the examiner noted the Veteran's previous diagnosis of residuals of a gunshot wound of the right knee.  The examiner noted that the Veteran had scars, but none on the head, face or neck.  The examiner observed that the scars were well healed and did not limit function, although the Veteran reported that the scars occasional feel numb, itch or burn in excessive sun exposure.  The Veteran denied that any of the scars were either painful or unstable.  The examiner noted that the location of the scars were on the Veteran's right lateral knee (post surgical scar) was well healed and neurologically intact.  The superficial nonlinear scar measured 6 centimeters by 0.3 centimeters.  The examiner also noted that the rest of the right lower extremity scars were shrapnel wound scars and were well healed and neurologically intact. 

In order to ensure a complete and thorough review, the Board will address the Diagnostic Codes for range of motion and scars separately.

DC 5260 (right knee shrapnel, previously rated as residuals of gunshot wound of the right knee, status post arthroscopy)

As noted above, a compensable rating under DC 5260 requires evidence of flexion limited to 45 degrees.  Here, the evidence demonstrates that the Veteran has had normal range of motion throughout the entire period on appeal.  With the exception of a brief period of convalescence in 2007 following his arthroscopy, the Veteran has maintained normal ranges of motion of his right knee.  However, despite his normal ranges of motion, the Veteran has experienced pain on movement, flare-ups and difficulty standing, walking or running for extended periods of time.  The Board finds that although the Veteran's range of motion for his flexion has not been limited to 45 degrees or less, there are other objective and subjective factors which indicate that he is entitled to at least the minimum compensable rating for the joint - which is the assigned 10 percent rating.  See 38 C.F.R. § 4.59.  The Board finds that the Veteran is not entitled to a higher rating because there is no evidence that flexion of his right knee is limited to 30 degrees or less.  





DC 7802 (nonlinear scars of the lower extremities), DC 7804 (linear scars), DC 7805 (unstable or painful scars)

As to DC 7802, there is no evidence that the Veteran's scars are equivalent to an area or areas of 144 square inches or greater required for a compensable rating.  The Veteran's scars are no larger than 5 millimeters by 5 millimeters in size.  
 
As to DC 7804, the May 2006 VA examination report indicated that the Veteran had 12 scars related to his gunshot wound of the right knee.  None of the scars on the thigh or leg were tender, but 4 scars on the knee were tender to palpation.  Prior to September 23, 2008, a 10 percent rating was warranted for painful scars.  However, since September 23, 2008, a 20 percent rating is warranted for 3 or 4 scars that are unstable or painful.  In order to be eligible for a 30 percent rating, there must be evidence of 5 or more scars that are unstable or painful.  Here, there is no objective or subjective evidence of more than 5 painful scars.  Further, at the April 2016 VA examination, the examiner noted that none of the Veteran's scars were painful or unstable.  In fact, the Veteran states that he intermittently feels numbness at the scar site and occasional itching.  As the Veteran's scars appear to no longer cause him pain, a noncompensable rating is warranted from May 1, 2016 (the first of the month following the April 2016 VA examination).

As to DC 7805, none of the scars have been found to result in limitation of function. There have been no other pertinent physical findings, complications, signs and/or symptoms (such as muscle or nerve damage) associated with any scar (regardless of location) and the scars have been found to have no impact on the Veteran's ability to work. Furthermore, the scars have been found to be barely visible.

In addition, the Board has considered application of other Diagnostic Codes.  However, the evidence of record does not demonstrate knee ankylosis, impairment of the tibia and fibula by malunion or nonunion, or genu recurvatum.  Therefore, the criteria of Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

Based on the foregoing, the Board finds that the assigned ratings for the Veteran's residuals of a gunshot wound are appropriate and that he is not entitled to a higher rating or a rating under any other Diagnostic Code. 

V.  Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

 With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected PTSD and residuals of gunshot wound are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Veteran's PTSD is manifested by signs and symptoms such as an inability to establish and maintain social relationships, sleep impairment due to nightmares, anger and irritability, and disturbances of mood.  The Diagnostic Code in the rating schedule for mental disorders provides disability ratings for the Veteran's symptoms.  In particular, the rating criteria are not intended as an exhaustive list, and those symptoms he experiences that are not listed in the schedule have been analyzed in the context of the severity contemplated by the established criteria.  The Veteran's residuals of gunshot wounds are manifested by symptoms of knee pain and scars.  The various diagnostic codes under which the Veteran is rated contemplate the Veteran's symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for PTSD, right knee shrapnel wound with retained foreign body, tinnitus, erectile dysfunction, left ear hearing loss, and painful and linear/nonlinear scars.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD, right knee shrapnel wound with retained foreign body, tinnitus, erectile dysfunction, left ear hearing loss, and painful and linear/nonlinear scars combine or interact either with each other or with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a rating in excess of 70 percent for PTSD is denied.  

Entitlement to an initial rating in excess of 10 percent for right knee shrapnel wound with retained foreign body is denied. 

Entitlement to an initial compensable rating for nonlinear scars of the left and right lower extremities is denied.

Entitlement to a compensable rating for linear scars is denied.

Entitlement to an initial rating in excess of 10 percent prior to September 23, 2008 in excess of 20 percent from September 23, 2008 until April 30, 2016, and compensable thereafter, for unstable or painful scars, is denied.  


REMAND

With regard to the claims of service connection for a right elbow disability, low back strain and chronic soreness, the most recent Supplemental Statement of the Case (SSOC) was issued in May 2016.  However, after the SSOC was issued, the Veteran submitted relevant private treatment records, without a waiver of RO consideration.  No subsequent SSOC has been issued.  38 U.S.C.A. § 7105, subsection e provides, " If either at the time or after the agency of original jurisdiction [AOJ] receives a substantive appeal, the claimant or the claimant's representative, if any, submits evidence to either the agency of original jurisdiction of the Board of Veterans' Appeals for consideration in connection with the issue or issues with which disagreement had been expressed, such evidence shall be subject to initial review by the Board unless the claimant or claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initial review such evidence."  This provision; however, only applies to substantive appeals (VA Form 9s) submitted after February 2, 2013.  The Veteran's VA Form 9 was submitted in August 2009 and therefore the Veteran is entitled to an initial review by the AOJ.  See 28 C.F.R. § 19.31 (b)(1)(2015).  Therefore, the Board finds that on remand, that the AOJ issue a SSOC after review of any evidence associated with the Veteran's electronic claims folder since the May 2016 SSOC.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claims of entitlement to service connection for a right elbow disability, low back strain and chronic soreness and issue a supplemental statement of the case which takes into consideration the evidence associated with the VBMS and Virtual VA file (including private medical records from Beloit Health System) and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


